Citation Nr: 1023062	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease at the L5-S1, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased evaluation for left leg 
sciatica, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active military duty from June to August 1986 
and from September 1990 to June 1991.

This case initially came before the Board of Veteran's 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis Missouri.  In July 2007, the Board remanded 
the appeal for VCAA compliance and an up to date VA 
examination.  In August 2009 the Board again remanded the 
claim for further development.  The Board is satisfied that 
there was substantial compliance with its remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran 
was sent a notice letter as requested by the Board.  The case 
has been returned to the Board and is ready for further 
review.  

The Board notes that the Veteran has alleged inability to 
retain employment due to his service-connected low back 
disorder.  (See, e.g. the Veteran's July 2005 substantive 
appeal).  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As such, the 
issue is now properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Until March 3, 2009, the Veteran's low back disability 
has been manifested by limitation of forward flexion not 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine has not been shown; there is no evidence 
of incapacitating episodes; and no separately ratable 
neurologic abnormality of the right extremity has been shown.

2.  From March 3, 2009, the Veteran's low back disability is 
manifested by limitation of flexion to 30 degrees.  Ankylosis 
is not shown and there is no evidence of incapacitating 
episodes or a separately ratable neurologic abnormality of 
the right extremity.  

3.  Sciatica of the left leg is no more than mildly 
disabling.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2009, the criteria for a rating in 
excess of 20 percent for degenerative disc disease at the L5-
S1, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1- 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2009).  

2.  From March 3, 2009, the criteria for a 40 percent rating 
for degenerative disc disease at the L5-S1, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1- 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5237, 5242, 5243 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for sciatica of the left leg are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.124(a), Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant of the evidence needed 
to substantiate a claim.  In this case, a letter satisfying 
the notice requirements under 38 C.F.R. § 3.159(b)(1) was 
sent to the Veteran in February 2004, prior to the initial RO 
decision that is the subject of this appeal.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in August 2007 
with an amended letter sent in July 2008.  Any questions as 
to the appropriate effective date to be assigned are moot as 
the claim has been denied.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records.  Next, VA 
pertinent to the issues on appeal were obtained.  See 38 
C.F.R. § 3.159(c)(4) (2009).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate.  As to the back disorder and the left extremity 
sciatica, each examiner described range of motion of the 
back, discussed functional impairment, discussed neurological 
impairment, and the claims file was reviewed.   The 
examinations provided adequate basis for rating the Veteran's 
disorders.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two  
ratings apply under a particular diagnostic code, the higher  
rating is assigned if the disability more nearly approximates  
the criteria for the higher rating; otherwise, the lower  
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, the 
Board must evaluate the medical evidence of record since the 
filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what  
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  
App. 122, 128-30 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to  
consider in evaluating joints including inability to perform  
the normal working movements of the body with normal  
excursion, strength, speed, coordination and endurance.   
Functional loss due to pain was a consideration, in addition 
to weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.   
Inquiry will be directed to these considerations: (a) less  
movement than normal; (b) more movement than normal; (c)  
weakened movement; (d) excess fatigability;  (e) 
incoordination, impaired ability to execute skilled  
movements smoothly; (f) pain on movement, swelling, deformity  
or atrophy of disuse; instability of station, disturbance of  
locomotion, interference with sitting, standing and weight  
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

The Veteran contends that his service-connected disabilities 
are more disabling than reflected in the current rating 
percentages assigned.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Evidence

A review of the pertinent evidence in this claim shows that 
the Veteran was examined by VA in September 2003.  He 
complained of recurring lower back pain that is aggravated by 
prolonged sitting.  He denied having radiation of pain into 
the legs.  He reported that he is unable to bend and lift or 
perform labor intensive tasks which involve the lower back.  
Examination showed atrophy of the lower back with no 
tenderness of the spine.  Flexion was to 80 degrees; 
extension to 20 degrees. lateral flexion was to 20 degrees to 
the right and to the left; and rotation was to be to 20 
degrees bilaterally.  There was some indication of pain with 
motion with no evidence of excessive fatigability or 
incoordination with repeated motion and no further loss in 
function.  X-rays showed degenerative disc disease, mostly at 
the level of L5-S1.  The finding was low back pain with loss 
of range of motion.  

In November 2003 VA records show that the Veteran was noted 
to have range of motion limited by pain to 10-15 degrees of 
flexion. DTR's were normal and symmetrical and sensation was 
intact.  The assessment was, low back pain/episodic lumbar 
radiculopathy.  

The Veteran was examined by VA in July 2004.  The claims file 
was reviewed.  His history was noted.  He reported having 
pain radiating distally down his left leg.  On examination, 
active flexion was to 58 degrees, passive flexion was to 68 
degrees.  Active flexion was to 50 degrees post exercise.  
Lateral flexion was to 15 degrees to the left and to 25 
degrees to the right.  Rotation to the left was to 20 degrees 
and to 24 degrees to the right.  There was evidence of pain 
on flexion and extension times ten.  He had no loss of 
coordination and he had decreased range of motion.  X-rays 
showed degenerative disc disease, mostly at the level of L5-
S1.  The finding was, low back condition with osteoarthritis, 
chronic pain radiating distally down his left lateral leg 
flowing the L5-S1 distribution.   

The Veteran was examined by VA in March 2009.  The claims 
file was reviewed.  The Veteran reported that he has never 
been hospitalized or incapacitated due to his back.  He 
denied any flare-ups or episodes of incapacitation.  He 
reported having radiation down the entire aspect of both legs 
to all of the toes on both feet.  He reported having numbness 
and tingling behind both knees, both calves and into both 
ankles.  On examination, there was no evidence of spasms or 
ankylosing of the spine.  Flexion of the spine was to 30 
degrees with pain; extension was to 20 degrees with pain; 
left lateral flexion was to 26 degrees; right lateral flexion 
was to 35 degrees; left and right lateral rotation were to 12 
degrees with pain.  The examiner noted that there was no 
significant objective evidence of pain with the measurements.  
On repetitions there was evidence of very mild pain with no 
evidence of weakness, incoordination, fatigability or flare-
ups.  Active forward flexion was to 15 degrees after 
exercise. The examiner noted that however there was no 
objective evidence of pain noted.  Babinski tests were 
normal.  All upper and lower extremity deep tendon reflexes 
are 2+ and symmetric.  EMG/NCVs were normal.  The diagnosis 
was degenerative disk disease of L5-S1.  The examiner stated 
that the Veteran's symptoms of bilateral lower extremity pain 
are not consistent with a true radiculopathy.  It was noted 
that there were no exam findings of radiculopathy and that 
his EMG/NCVs are normal.  He reported that based on the 
findings it is his opinion that there is no lumbar 
radiculopathy at this time.  

Low Back Disorder

Intervertebral disc syndrome (preoperatively or  
postoperatively) will be evaluated under the General Rating  
Formula for Diseases and Injuries of the Spine or under the  
Formula for Rating Intervertebral Disc Syndrome Based on  
Incapacitating Episodes, whichever method results in the  
higher evaluation when all disabilities are combined under  § 
4.25.  According to the Formula for Rating Intervertebral  
Disc Syndrome Based on Incapacitating Episodes:  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation),  
Diagnostic Code 5236 (sacroiliac injury and weakness),  
Diagnostic Code 5237 (lumbosacral or cervical strain),  
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239  
(spondylolisthesis or segmental instability), Diagnostic Code  
5240 (ankylosis spondylotis), Diagnostic Code 5241 (spinal  
fusion), Diagnostic Code 5242 (degenerative arthritis of the  
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243  
(intervertebral disc syndrome) are evaluated under the  
following general rating formula for diseases and injuries of  
the spine (unless intervertebral disc syndrome is rated under  
the Formula for Rating Intervertebral Disc Syndrome Based on  
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the  
thoracolumbar spine greater than 30 degrees but not greater  
than 60 degrees; or, forward flexion of the cervical spine  
greater than 15 degrees but not greater than 30 degrees; or,  
the combined range of motion of the thoracolumbar spine not  
greater than 120 degrees; or, the combined range of motion of  
the cervical spine not greater than 170 degrees; or, muscle  
spasm or guarding severe enough to result in an abnormal gait  
or abnormal spinal contour such as scoliosis, reversed  
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes,  
normal forward flexion of the cervical spine is 0 to 45  
degrees, extension is 0 to 45 degrees, left and right lateral  
flexion is 0 to 45 degrees, and left and right lateral  
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable  
ankylosis is a condition in which the entire cervical spine,  
the entire thoracolumbar spine, or the entire spine is fixed  
in flexion or extension, and the ankylosis results in one or  
more of the following: difficulty walking because of a  
limited line of vision; restricted opening of the mouth and  
chewing; breathing limited to diaphragmatic respiration;  
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms  
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however,  
the limitation of motion of the specific joint or joints  
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each  
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

The Veteran's low back disability has been evaluated as 20 
percent disabling.  In this case, in order to obtain a higher 
rating  under the general rating formula, the medical 
evidence must  show forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar  spine.  After examining the medical 
evidence of  record, no examination reflects that the 
Veteran's low back disability has resulted in forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine prior 
to March 3, 2009, and thus a rating beyond 20 percent is not 
warranted for that time period.  From March 3, 2009 the 
evidence shows that a 40 percent rating, but no more, is 
supported by the record.

Prior to March 3, 2009

During this time frame no examination shows findings that 
would support a rating higher than 20 percent.  Specifically, 
the September 2003 VA examination noted forward flexion to 80 
degrees, (10 degrees short of full range of motion), and the 
July 2004 VA examination noted flexion to 58 degrees, (32 
degrees short of full range of flexion).  See 38 C.F.R.  § 
4.71a, Plate V.  Therefore, the medical evidence for the time 
period under consideration does not show forward flexion of 
the thoracolumbar spine of 30 degrees of less, or functional 
losses that equated to such a limitation.  Further, neither 
VA examiner stated that there was evidence of ankylosis of 
the thoracolumbar spine, either favorable or unfavorable.  

Regarding incapacitating episodes, none were noted during 
either examination.   After considering the record in its 
entirety prior to March 3, 2009, there is no medical evidence 
showing periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).  

In summary, the Board finds that a higher rating is not 
warranted based on either the general rating formula or under 
the formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, at any point prior to March 3, 2009.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

From March 3, 2009

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a disability rating of 40 percent for 
his lumbar spine disability, effective as of March 3, 2009.  
As already noted, the next-higher disability rating of 40 
percent is warranted when there is evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence shows that the Veteran was only capable of flexion 
to 30 degrees on VA examination on March 3, 2009.  Therefore, 
the Board finds that the Veteran's spine disability is more 
appropriately evaluated as 40 percent disabling, rather than 
20 percent disabling, as of March 3, 2009. 

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a higher 
disability rating of 50 percent as of March 3, 2009.  A 50 
percent disability rating is warranted when there is evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
Since the Veteran has maintained some degree of motion in the 
thoracolumbar spine, he does not suffer from ankylosis and a 
higher disability rating of 50 percent is not warranted.  

The Board has also considered whether the Veteran may be 
entitled to a higher disability rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In the present case, there is no evidence 
suggesting that the Veteran has experienced incapacitating 
episodes totaling four weeks or more due to his lumbar spine 
disability.  In fact, at the March 2009 VA examination, the 
Veteran reported that he has not been incapacitated and 
denied episodes of incapacitation.  As such, a higher 
disability rating is not warranted.  

Arthritis

The lumbar vertebrae are considered a group of minor joints 
that is ratable on parity with a major joint.  38 C.F.R. § 
4.45.  Degenerative arthritis of the spine is evaluated under 
DC 5003.  38 C.F.R. § 4.71a, DC 5242.  Diagnostic Code 5003 
allows for the assignment of a 20 percent rating only where 
there is X-ray evidence of arthritis of two or more major 
joints or two or more minor joint groups.  The lumbar spine 
may only be rated as one major joint.  Accordingly, the 
evidence does not support a higher rating under DC 5003.  

Deluca

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion, in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
an increased rating.  In this regard, in September 2003 on VA 
examination, there was no evidence of excessive fatigability, 
incoordination or loss of function with repeated motion.  In 
March 2009 on VA examination there was no evidence of 
weakness, incoordination, fatigability or flare-ups.  

Separate Rating for Neurological Manifestations 

The Board notes that the Veteran has been assigned a 10 
percent evaluation for sciatica of the left lower extremity 
and that disorder will be discussed below.  As to the right 
lower extremity, although the general rating criteria calls 
for evaluating any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately under an appropriate 
diagnostic code, in this case, the Board finds that there is 
no evidence of objective neurological abnormalities of the 
right lower extremity at any time during the appeal period.  
For example, in September 2003, he denied having any 
radiation of pain into the legs.  In November 2003, despite 
the finding of episodic lumbar radiculopathy, DTRs were 
normal and sensation was intact.  In July 2004 radiating pain 
was found for the left lateral leg.  In March 2009, 
diagnostic tests were normal and the examiner stated that 
there was no lumbar radiculopathy.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that he is entitled to a 
disability rating of 40 percent for his spine disorder 
effective as of March 3, 2009.  However, the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent prior to that time.  
As such, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  

Left Leg Sciatica

The Veteran's radiculopathy of the left leg is rated as 10 
percent disabling pursuant to the provisions of 38 C.F.R. § 
4.124(a), Diagnostic Code 8520 that governs the evaluation of 
paralysis of the sciatic nerve.  Under that code, an 
evaluation of 10 percent is for mild incomplete paralysis.  A 
20 percent rating requires moderate incomplete paralysis, and 
a 40 percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  The next higher evaluation 
of 60 percent requires severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation requires complete paralysis of the sciatic nerve, 
in which the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for left leg radiculopathy.  The record reflects that 
the Veteran complained of radicular pain and numbness in his 
left lower extremity on VA examination.  Despite the 
Veteran's subjective complaints of some numbness and pain in 
his left extremity, the objective evidence of record shows no 
more than mild diminished sensation, while noting Veteran's 
complaints of leg pain and weakness, the Board observes that 
there is no objective evidence of record indicating that the 
Veteran's radiculopathy of the left lower extremity was more 
than mild at any time during the pendency of the Veteran's 
appeal.  As noted above, in September 2003, he denied having 
any radiation of pain into the legs.  In November 2003, 
despite the finding of episodic lumbar radiculopathy, DTRs 
were normal and sensation was intact.  In July 2004 radiating 
pain was found for the left lateral leg.  In March 2009, 
diagnostic tests were normal and the examiner stated that 
there was no lumbar radiculopathy.  It was noted that he had 
no loss of bowel or bladder control.  Therefore, the Board 
finds that the criteria for a disability rating in excess of 
10 percent for sciatica of the left leg have not been met at 
any time during the appeal period.  

Accordingly, as the preponderance of the evidence of record 
is against the claim for an increased rating for sciatica of 
the left leg, the appeal must be denied.  38 U.S.C.A. § 
5107(b).  

Extra-Schedular Considerations

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, adequate 
and referral for an extraschedular rating is not required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's 
symptoms associated with his service-connected t spine 
disability and his sciatica are pain, limitation of motion, 
and occupational impairment.   However, such impairment is 
already contemplated by the rating criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5236-42.  There is no evidence of 
frequent periods of hospitalization.  The rating criteria 
reasonably describe the Veteran's disabilities and referral 
for consideration of an extraschedular rating is, therefore, 
not warranted.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased evaluation for degenerative disc disease at the 
L5-S1, greater than 20 percent prior to March 3, 2009 is 
denied.  

An increased evaluation for degenerative disc disease at the 
L5-S1, to 40 percent from March 3, 2009 is granted subject to 
the laws and regulations governing the payment of monetary 
benefits,

An increased evaluation for left leg sciatica, greater than 
10 percent is denied.   


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  The Veteran 
stated in his July 2005 substantive appeal that he was unable 
to work due to the degree of disability of his back.  During 
his November 2003 VA outpatient treatment, he stated that he 
was forced out of employment due to his inability to lift.  
On VA examination in March 2009, he stated that he was unable 
to work due to back pain.  Therefore, further development is 
warranted to ascertain whether the appellant's symptoms 
attributable to the service-connected disorder more nearly 
approximate the criteria for a total rating based on 
unemployability.  

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on the ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  In light of the above, the Board finds that the 
Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability 
is demonstrated.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a 
duty-to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the effect of his service-
connected disabilities on employability.  
The claims folder should be made 
available to the examiner.  The examiner 
should offer an opinion as to whether the 
Veteran is unable to secure or maintain 
substantially gainful employment solely 
as a result of his service connected 
disabilities.  The examination report 
must include a complete rationale for all 
opinions and conclusions reached.

3. After taking any further development 
deemed appropriate, the RO should 
adjudicate the issue on appeal.  If the 
benefit is not granted in full, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to 
the Board.


The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


